UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1432


VICTOR MOTLEY, Sr.,

                   Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA; VA. DEPT. OF MEDICAL ASSISTANCE
SERVICES,

                   Defendants - Appellees,

             and

VALERIE HARRISON, Employment Manager,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00595-MHL)


Submitted: September 28, 2018                            Decided: November 6, 2018


Before KING, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Alan Motley, Appellant Pro Se. Liza Shawn Simmons, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Victor Motley, Sr., appeals from the district court’s order dismissing Motley’s

complaint raising claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2016); the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621-634 (2012); and 42 U.S.C. § 1983 (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Motley v. Virginia, No. 3:16-cv-00595-MHL (E.D. Va.

March 26, 2018).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           3